Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 09/17/2021. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is being
considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1, 8, and 14 recite ‘select a key index from a plurality of key indexes’. Claims 1, 8 and 14 later recite ‘a key index from the CAVV or AAV’.  Examiner believes that the applicant meant to say ‘the key index from the CAVV or AAV’. Appropriate correction is required and appreciated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,576. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).


Application No. 17,478,158
U.S. Patent 11,195,173
A system for electronic communication, comprising: 
A system for electronic communication, comprising: 
an issuer Access Control Server (ACS) operated by an issuer; at least one processor of a decoding entity; and at least one processor of an encoding entity, wherein the at least one processor of the encoding entity is programmed or configured to:
an issuer access control server (ACS) operated by an issuer; one or more processors of a decoding entity; one or more processors of an encoding entity; and an electronic data processing device of the issuer; wherein the issuer ACS is programmed or configured to:

during an online payment transaction between a merchant and a consumer, perform an authentication procedure to authenticate the consumer associated with a primary account number (PAN) involved in the online payment transaction, wherein when performing the authentication procedure to authenticate the consumer associated with the PAN, the issuer ACS is programmed or configured to

exchange, with the consumer associated with the PAN, authentication credentials; and wherein the one or more processors of the encoding entity are programmed or configured to:
create a Pre-Authentication Transaction Number (Pre-ATN), wherein, when creating the Pre-ATN, the at least one processor of the encoding entity is programmed or configured to:
create a Pre-Authentication Transaction Number (Pre-ATN), wherein when creating the Pre-ATN, the one or more processors of the encoding entity are programmed or configured to
select a key index from a plurality of key indexes, wherein the key index corresponds to a Format Preserving Encryption (FPE) base key;
select a key index from a plurality of key indexes, wherein the key index corresponds to a Format Preserving Encryption (FPE) base key, 
create a unique key that is associated with a Primary Account Number (PAN) that is involved in an online payment transaction; 

create a unique key that is associated with the PAN that is involved in the online payment transaction, wherein when creating the unique key, the one or more processors of the encoding entity are programmed or configured to


create the unique key based on the FPE base key and the PAN, 
select a Special Encode Value (SEV) from a first SEV definition table based on a definition, wherein the definition comprises information that is being bridged between an authentication procedure that authenticates an identity of a consumer associated with the PAN during the online payment transaction and an authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN during the online payment transaction; and
select a Special Encode Value (SEV) from a first SEV definition table based on a definition, wherein the definition comprises information that is being bridged between the authentication procedure that authenticates an identity of the consumer associated with the PAN and an authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN, and
combine a number with the SEV to create the Pre-ATN, wherein the SEV is a single digit integer value;
combine a number with the SEV to create the Pre-ATN, wherein the SEV is a single digit integer value
encrypt the Pre-ATN using the unique key to generate an encrypted Authentication Transaction Number (ATN)
encrypt the Pre-ATN using the unique key to generate an encrypted Authentication Transaction Number (ATN)
send the encrypted ATN and the key index to the issuer ACS, wherein the issuer ACS is programmed or configured to:

send the encrypted ATN and the key index to the issuer ACS to use the encrypted ATN to 

generate a Cardholder Authentication Verification Value (CAVV) or an Accountholder Authentication Value (AAV)

based on the encrypted ATN and the key index, wherein the at least one processor of the decoding entity is programmed or configured to
generate a cardholder Authentication Verification Value (CAVV) or an Accountholder Authentication Value (AAV)

wherein the issuer ACS is programmed or configured to: generate the CAVV or the AAV based on the encrypted ATN and the key index

send the CAVV or the AAV to the one or more processors of the decoding entity; wherein the one or more processors of the decoding entity are programmed or configured to
obtain the unique key
obtain the unique key
obtain the SEV as part of the authorization procedure associated with the online payment transaction, wherein, when obtaining the SEV, the at least one processor of the decoding entity is programmed or configured to
obtain the SEV as part of the authorization procedure associated with the online payment transaction, wherein when obtaining the SEV, the one or more processors of the decoding entity are programmed or configured to
receive, from the issuer ACS, an authorization request for the online payment transaction including the CAVV or the AAV, deconstruct the encrypted ATN and a key index from the CAVV or AAV, and decrypt the encrypted ATN using a Format Preserving Decryption (FPD) routine and the unique key, wherein, when decrypting the encrypted ATN using the FPD routine, the at least one processor of the decoding entity is programmed or configured to
receive, from the issuer ACS, an authorization request for the online payment transaction including the CAVV or the AAV, deconstruct the encrypted ATN and a key index from the CAVV or AAV, and decrypt the encrypted ATN using a Format Preserving Decryption (FPD) routine and the unique key, wherein, when decrypting the encrypted ATN using the FPD routine, the one or more processors of the decoding entity are programmed or configured to
perform the FPD routine using the encrypted ATN and the unique key associated with the PAN to generate the Pre-ATN including the SEV
perform the FPD routine using the encrypted ATN and the unique key associated with the PAN to generate the Pre-ATN including the SEV
use a second SEV definition table to determine the information that is being bridged between the authentication procedure that authenticates the identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN
use a second SEV definition table to determine the information that is being bridged between the authentication procedure that authenticates the identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN 

wherein, when using the second SEV definition table to determine the information that is being bridged between the authentication procedure that authenticates the identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN, the one or more processors of the decoding entity are programmed or configured to

use the SEV to look up a corresponding definition in the second SEV definition table, wherein the corresponding definition comprises the information that is being bridged between the authentication procedure that authenticates an identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN

transmit the information that is being bridged between the authentication procedure that authenticates the identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN to the electronic data processing device of the issuer; and wherein the electronic data processing device of the issuer is programmed or configured to:

use the information that is being bridged between the authentication procedure that authenticates an identity of the consumer associated with the PAN and the authorization procedure that authorizes the online payment transaction involving the consumer associated with the PAN to make a decision to authorize the online payment transaction involving the consumer associated with the PAN.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685